EXHIBIT 32.1 CERTIFICATION OFPRESIDENT PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report ofPaperFree Medical Solutions, Inc., (the “Company”) on Form 10-QSB for the quarter ended November 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”) I, Stephen Hawksworth, Chief Executive Officer, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Report complies in all material respects with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects the financial condition and results of operations of the Registrant. By: /s/ Stephen Hawksworth Stephen Hawksworth,ChiefExecutive Officer Date:January 11, 2008 A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
